Exhibit 10.1

Execution Version

STANDBY EQUITY COMMITMENT AGREEMENT

by and among

UGI CORPORATION,

AMERIGAS PROPANE, INC.,

and

AMERIGAS PARTNERS, L.P.

November 7, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I. DEFINITIONS

     1    

Section 1.01

     Definitions      1  

ARTICLE II. CAPITAL COMMITMENT

     4    

Section 2.01

     Capital Commitment of UGI      4    

Section 2.02

     Mutual Conditions      5    

Section 2.03

     Conditions to UGI’s Obligations      5    

Section 2.04

     Conditions to the Partnership’s Obligations      5  

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

     6    

Section 3.01

     Organization and Good Standing      6    

Section 3.02

     Authority; Enforceability      6    

Section 3.03

     Valid Issuance of Units      7    

Section 3.04

     Partnership SEC Documents      7    

Section 3.05

     No Registration Required      7    

Section 3.06

     No Default      7    

Section 3.07

     No Conflicts      8    

Section 3.08

     Approvals      8    

Section 3.09

     MLP Status      8  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF UGI

     9    

Section 4.01

     Existence      9    

Section 4.02

     Authorization; Enforceability      9    

Section 4.03

     Unregistered Securities      9  

ARTICLE V. COVENANTS

     10    

Section 5.01

     Listing of Units      10    

Section 5.02

     Transaction Agreements      10    

Section 5.03

     Cooperation; Further Assurances      10    

Section 5.04

     Use of Proceeds      10    

Section 5.05

     No Solicitation of Alternative Financing      11    

Section 5.06

     UGI Actions      11  

ARTICLE VI. TERMINATION

     11    

Section 6.01

     Termination      11  

 

i



--------------------------------------------------------------------------------

ARTICLE VII. MISCELLANEOUS

     11    

Section 7.01

     Interpretation      11    

Section 7.02

     No Waiver: Modifications in Writing      12    

Section 7.03

     Binding Effect; No Third Party Beneficiary      12    

Section 7.04

     Communications      12    

Section 7.05

     Removal of Legend      14    

Section 7.06

     Entire Agreement      14    

Section 7.07

     Assignment      14    

Section 7.08

     Governing Law: Submission to Jurisdiction      15    

Section 7.09

     Waiver of Jury Trial      15    

Section 7.10

     Specific Performance      15    

Section 7.11

     Execution in Counterparts      16  

Exhibit A — Form of Partnership Agreement Amendment

 

 

ii



--------------------------------------------------------------------------------

STANDBY EQUITY COMMITMENT AGREEMENT

This STANDBY EQUITY COMMITMENT AGREEMENT, dated as of November 7, 2017 (this
“Agreement”), is entered into by and among UGI CORPORATION, a Pennsylvania
corporation (“UGI”), AMERIGAS PROPANE, INC., a Pennsylvania corporation (the
“General Partner”), and AMERIGAS PARTNERS, L.P., a Delaware limited partnership
(the “Partnership”).

WHEREAS, the General Partner is the general partner of the Partnership and an
indirect wholly owned subsidiary of UGI; and

WHEREAS, pursuant to the terms and conditions herein, UGI desires to commit to
make one or more capital contributions to the Partnership in exchange for
Class B Common Units, and the Partnership desires to agree to issue and sell
Class B Common Units to UGI, in accordance with the provisions of this Agreement
and the Partnership Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Alternative Financing” has the meaning specified in Section 5.05.

“Audit Committee” has the meaning assigned to the term “Audit Committee” in the
Partnership Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the Commonwealth of Pennsylvania
are authorized or required by Law or other governmental action to close.

“Capital Call” has the meaning specified in Section 2.01(a).

“Capital Contribution” means, with respect to any Capital Call, the amount of
cash set forth in a Capital Call and subsequently contributed to the capital of
the Partnership pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

“Class B Common Units” has the meaning assigned to the term “Class B Common
Units” in the Partnership Agreement Amendment.

“Class B Common Unit Purchase Price” means an amount equal to 100% of the VWAP
for the 20 Trading Day period ending on the date immediately prior to the date
of the applicable Capital Call.

“Closing Date” has the meaning specified in Section 2.01(b).

“Code” has the meaning specified in Section 3.08.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Period” means the period beginning on the date hereof and ending
July 1, 2019.

“Common Units” has the meaning assigned to the term “Common Units” in the
Partnership Agreement.

“Consent” has the meaning specified in Section 3.07.

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units or PIK Units.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” has the meaning set forth in the recitals to this Agreement.

“Law” means any applicable domestic or foreign federal, state, local or foreign
order, constitution, writ, injunction, judgment, settlement, award, decree,
statute, law (including common law), rule, code or regulation.

“Lien” means any security interest, lien, deed of trust, mortgage, pledge,
charge, claim, restriction, easement, encumbrance or other similar interest or
right.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section) and
any other securities exchange (whether or not registered with the Commission
under Section 6(a) (or successor to such Section) of the Exchange Act) that the
General Partner shall designate as a National Securities Exchange for purposes
of this Agreement.

 

2



--------------------------------------------------------------------------------

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the Partnership’s Fourth Amended and Restated
Agreement of Limited Partnership dated as of July 27, 2009, as amended through
the date hereof. For the avoidance of doubt, each reference to “Partnership
Agreement” herein with respect to any time on or after the initial Closing Date
shall include the Partnership Agreement Amendment.

“Partnership Agreement Amendment” means the amendment to the Partnership
Agreement, substantially in the form attached as Exhibit A hereto.

“Partnership Entities” means, collectively, the Partnership and each of the
Partnership’s majority-owned subsidiaries.

“Partnership Parties” means, collectively, the Partnership and the General
Partner.

“Partnership SEC Documents” means the Partnership’s forms, registration
statements, reports, schedules and statements filed by it under the Exchange Act
or the Securities Act, as applicable.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“PIK Units” means any additional Class B Common Units issued by the Partnership
to UGI as in-kind distributions pursuant to the Partnership Agreement Amendment.

“Purchased Units” has the meaning specified in Section 2.01(b).

“Registration Rights Agreement” means a registration rights agreement, to be
entered into on or prior to the initial Closing Date, by and between the
Partnership and UGI, providing for customary registration rights, including
filing and maintenance of an effective resale registration statement covering
the offer and resale of the Conversion Units.

“Remaining Commitment” means, at any time of determination, an amount equal to
$225,000,000 minus the aggregate amount of all Capital Contributions made by UGI
to the Partnership prior to such time of determination.

“Representative” has the meaning specified in Section 5.06.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Partnership Agreement Amendment and any and all other
agreements or instruments executed and delivered by the Partnership or the
General Partner hereunder or thereunder, as applicable.

“Trading Day” means a day on which the principal National Securities Exchange on
which the Partnership’s Common Units are listed is open for the transaction of
business.

“VWAP” means, with respect to a specified period, the arithmetic average of the
volume weighted average trading price per Common Unit for each Trading Day in
such period.

ARTICLE II.

CAPITAL COMMITMENT

Section 2.01 Capital Commitment of UGI.

(a) Subject to the terms hereof, following each delivery of a written notice
from the Partnership to UGI (each, a “Capital Call”) at any time during the
Commitment Period, UGI agrees to make, or to cause one or more of its wholly
owned subsidiaries to make, a Capital Contribution to the Partnership in the
amount specified in the Capital Call (made in accordance with Section 2.01(c))
and in the manner provided for herein; provided, that in no event shall UGI be
required to pay a Capital Contribution in excess of its Remaining Commitment
determined at such time and in accordance with the terms of this Agreement.

(b) In consideration for each Capital Contribution, the Partnership shall issue
and sell to UGI, and UGI agrees to acquire, that number of Class B Common Units
equal to the quotient obtained by dividing (i) the Capital Contribution amount
specified in the applicable Capital Call ( made in accordance with
Section 2.01(c))by (ii) the Class B Common Unit Purchase Price calculated in
accordance with this Agreement and specified in such Capital Call; provided,
however, that the Partnership shall not issue any fractional Class B Common
Units hereunder, and any fractional Class B Common Units shall be rounded to the
nearest whole number of Class B Common Units (collectively, the “Purchased
Units”). Each date on which UGI makes a Capital Contribution in exchange for
Class B Common Units shall be referred to as a “Closing Date.”

(c) The Partnership, upon the prior approval of the Audit Committee, shall have
sole and absolute authority to make any Capital Call, which it may make or
decline to make in its sole and absolute discretion; provided that the
Partnership shall not make more than one Capital Call in any 90-day period. Each
Capital Call shall set forth therein (i) the date by which the Capital
Contribution being called for is due and payable (which date may not, without
the written consent of UGI, be sooner than 45 days or later than 60 days after
the date such notice is received by UGI), (ii) the applicable Class B Common
Unit Purchase Price for such Capital Call, subject to the confirmation and
approval of UGI, (iii) the Partnership account to which such Capital
Contribution is to be paid, including wiring information and (iv) any such other
information as deemed necessary or appropriate by the Partnership. Each Capital
Call shall also specify the amount of the Capital Contribution, which in all
events shall be equal to (A) in the event the Remaining Commitment is in excess
of $50,000,000, any amount from $50,000,000 up to and including the Remaining
Commitment, or (B) in the event the Remaining Commitment is less than
$50,000,000, the amount of the Remaining Commitment.

 

4



--------------------------------------------------------------------------------

Section 2.02 Mutual Conditions. The respective obligations of each party to
consummate any Capital Contribution and issuance of the Purchased Units on each
Closing Date shall be subject to the satisfaction, on or prior to such Closing
Date, of each of the following conditions (any or all of which may be waived by
a party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law, provided that any waiver by the Partnership shall
require the prior approval of the Audit Committee):

(a) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any governmental authority
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal; and

(b) there shall not be pending any suit, action or proceeding by any
governmental authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

Section 2.03 Conditions to UGI’s Obligations. The obligation of UGI to make a
Capital Contribution and consummate its purchase of the Purchased Units on the
applicable Closing Date shall be subject to the satisfaction on or prior to such
Closing Date of each of the following conditions (any or all of which may be
waived by UGI in writing, in whole or in part, to the extent permitted by
applicable Law):

(a) the representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects when made and as of
such Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);
and

(b) the Partnership shall have performed and complied in all material respects
with all of the covenants and agreements contained in this Agreement that are
required to be performed or complied with by it on or prior to such Closing
Date.

Section 2.04 Conditions to the Partnership’s Obligations. The obligation of the
Partnership to consummate the sale and issuance of the Purchased Units on each
Closing Date shall be subject to the satisfaction on or prior to each Closing
Date of each of the following conditions (any or all of which may be waived by
the Partnership, upon the prior approval of the Audit Committee, in writing, in
whole or in part, to the extent permitted by applicable Law):

(a) the representations and warranties of UGI contained in this Agreement shall
be true and correct in all material respects when made and as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only); and

 

5



--------------------------------------------------------------------------------

(b) UGI shall have performed and complied in all material respects with all of
the covenants and agreements contained in this Agreement that are required to be
performed or complied with by it on or prior to the Closing Date.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

OF THE PARTNERSHIP

The Partnership represents and warrants to UGI as follows, on the date hereof
and as of each Closing Date:

Section 3.01 Organization and Good Standing.

(a) Each of the Partnership Entities has been duly formed and each is validly
existing and in good standing under the laws of its respective jurisdiction of
organization, with all requisite corporate, limited partnership or limited
liability company, as the case may be, power and authority (i) to own or lease
and to operate its properties and conduct its business as described in the
Partnership SEC Documents, if any; and (ii) in the case of the Partnership, to
issue, sell and deliver the Purchased Units, except, in the case of clause (i),
where the failure to have such power or authority would not, individually or in
the aggregate, be reasonably likely to have a material adverse effect on the
Partnership’s business or operations.

(b) Each of the Partnership Entities is duly qualified to do business and is in
good standing in each jurisdiction in which its respective ownership or lease of
property or the conduct of its respective businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, be reasonably likely to have a
material adverse effect on the Partnership’s business or operations.

Section 3.02 Authority; Enforceability. The Partnership has all requisite power
and authority under the Partnership Agreement and the Delaware LP Act to issue,
sell and deliver the Purchased Units, in accordance with and upon the terms and
conditions set forth in this Agreement and the Partnership Agreement. On the
Closing Date, all corporate, limited partnership and limited liability company
action, as the case may be, required to be taken by the Partnership Entities for
the authorization, issuance, sale and delivery of the Purchased Units shall have
been validly taken. This Agreement has been, and prior to the initial Closing
Date, the Partnership Agreement Amendment will have been, duly and validly
authorized and each has or will have been validly executed and delivered by the
Partnership or the General Partner, as the case may be. This Agreement has been,
and on or prior to the initial Closing Date, the Partnership Agreement Amendment
will have been, duly and validly executed and delivered by the Partnership or
the General Partner, as the case may be, and assuming due execution by UGI, as
applicable, constitutes, or will constitute, the legal, valid and binding
obligations of the Partnership, enforceable in accordance with its terms;
provided that, with respect to each such agreement, the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
creditors’ rights and remedies generally and by general principles of equity
(regardless of whether such principles are considered in a proceeding in equity
or at law).

 

6



--------------------------------------------------------------------------------

Section 3.03 Valid Issuance of Units.

(a) At the Closing Date, the Purchased Units to be issued and sold by the
Partnership hereunder will have been duly authorized and, when issued and
delivered and paid for as provided herein, will be validly issued in accordance
with the Partnership Agreement, and will be fully paid (to the extent required
under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than (i) restrictions on transfer under the Partnership
Agreement, this Agreement or applicable state and federal securities Laws,
(ii) such Liens as are created by UGI and (iii) Liens that arise under the
Partnership Agreement or the Delaware LP Act.

(b) Except for any such preemptive rights that have been waived, there are no
persons entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Units.

(c) Upon issuance in accordance with this Agreement and the Partnership
Agreement, the PIK Units and the Conversion Units will be duly authorized,
validly issued, fully paid (to the extent required by the Partnership Agreement)
and nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of any and
all Liens and restrictions on transfer, other than (i) restrictions on transfer
under the Partnership Agreement, this Agreement or applicable state and federal
securities Laws, (ii) such Liens as are created by UGI and (iii) such Liens as
arise under the Partnership Agreement or the Delaware LP Act.

Section 3.04 Partnership SEC Documents. Since January 1, 2017, the Partnership’s
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act have been filed with the Commission on a
timely basis. The Partnership SEC Documents filed since January 1, 2017, at the
time filed (or in the case of registration statements, solely on the dates of
effectiveness), except to the extent corrected by a subsequent Partnership SEC
Document, (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made in the case of any such documents other than a registration statement, not
misleading and (b) complied as to form in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be.

Section 3.05 No Registration Required. Assuming the accuracy of the
representations and warranties of UGI contained in Article IV, the issuance and
sale of the Purchased Units to UGI pursuant to this Agreement is exempt from
registration requirements of the Securities Act, and neither the Partnership,
nor any Person authorized by the Partnership to act on its behalf, has taken nor
will take any action hereafter that would cause the loss of such exemption.

Section 3.06 No Default. None of the Partnership Entities is (i) in violation of
its Organizational Documents, (ii) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
order, judgment, decree or injunction of any court or governmental agency or
body having jurisdiction over it, or (iii) in breach, default (and no event
that, with notice or lapse of time or both, would constitute such a default has

 

7



--------------------------------------------------------------------------------

occurred and is continuing) or violation in the performance of any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation, in the case of clause (ii) or (iii),
would, if continued, have a material adverse effect on the Partnership’s
business or operations.

Section 3.07 No Conflicts. None of the issuance and sale by the Partnership of
the Purchased Units, the application of the proceeds thereof, the execution,
delivery and performance of this Agreement or the Partnership Agreement
Amendment by the Partnership or the General Partner, as applicable, or the
consummation of the transactions contemplated thereby (i) conflicts or will
conflict with or constitutes or will constitute a violation of any of the
Organizational Documents of the Partnership Entities, (ii) conflicts or will
conflict with or constitutes or will constitute a breach or violation of, or a
default (or an event that, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the
Partnership Entities is a party or by which any of them or any of their
respective properties may be bound, (iii) violates or will violate any statute,
law or regulation or any order, judgment, decree or injunction of any court or
governmental agency or body having jurisdiction over any of the Partnership
Entities or any of their properties in a proceeding to which any of them or
their property is a party, except in the case of clauses (ii) and (iii) for such
breaches, violations or defaults that would not, individually or in the
aggregate, reasonably be expected to have a materially adverse effect on the
Partnership or (iv) results or will result in the creation or imposition of any
Lien upon any property or assets of any of the Partnership Entities.

Section 3.08 Approvals. No approval, authorization, consent, waiver, license,
qualification, written exemption from, or order of or filing with any
governmental authority, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the
National Securities Exchange) (each, a “Consent”), is required in connection
with the issuance and sale of the Purchased Units by the Partnership, the
execution, delivery and performance of this Agreement and the Partnership
Agreement Amendment by the Partnership or the General Partner, as applicable,
and the consummation by the Partnership or the General Partner, as applicable,
of the transactions contemplated hereby or thereby.

Section 3.09 MLP Status. The Partnership is properly treated as a partnership
for United States federal income Tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under Section 7704(d) of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF UGI

UGI represents and warrants to the Partnership, as of the date hereof and as of
each Closing Date, as follows:

Section 4.01 Existence. UGI is duly organized and validly existing and in good
standing under the Laws of its state of formation, with all necessary power and
authority to own properties and to conduct its business as currently conducted.

Section 4.02 Authorization; Enforceability. UGI has all necessary legal power
and authority to enter into, deliver and perform its obligations under this
Agreement. The execution, delivery and performance of this Agreement by UGI and
the consummation by it of the transactions contemplated hereby have been duly
and validly authorized by all necessary action, and no further consent or
authorization by any other Person is required for the execution, delivery and
performance of this Agreement by UGI and the consummation by UGI of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by UGI, and, assuming due execution and delivery by the Partnership,
constitutes a legal, valid and binding obligation of UGI; provided, however,
that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

Section 4.03 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. UGI is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and is able to bear the risk of its investment in the Purchased Units, the
PIK Units and the Conversion Units, as applicable. UGI has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of and investment in the Purchased Units,
the PIK Units and the Conversion Units, as applicable.

(b) Legends. UGI understands that, until such time as the Conversion Units have
been sold pursuant to an effective registration statement under the Securities
Act, or the applicable Purchased Units, PIK Units or Conversion Units, as
applicable, are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Purchased Units, PIK
Units and Conversion Units will bear a restrictive legend as provided in the
Partnership Agreement.

(c) Purchase Representation. UGI is purchasing the Purchased Units for its own
account and not with a view to distribution in violation of any securities laws.
UGI has been advised and understands that neither the Purchased Units, the PIK
Units nor the Conversion Units have been registered under the Securities Act or
under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the Securities Act (or if eligible,
pursuant to the provisions of Rule 144 promulgated under the Securities Act or

 

9



--------------------------------------------------------------------------------

pursuant to another available exemption from the registration requirements of
the Securities Act). UGI has been advised and understands that the Partnership,
in issuing the Purchased Units, is relying upon, among other things, the
representations and warranties of UGI contained in this Article IV in concluding
that such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

(d) Rule 144. UGI understands that there is no public trading market for the
Class B Common Units or the PIK Units, that none is expected to develop, the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws and that the Purchased Units, the PIK Units and the Conversion
Units must be held indefinitely unless and until the Purchased Units, the PIK
Units or the Conversion Units, as applicable, are registered under the
Securities Act or an exemption from registration is available. UGI has been
advised of and is knowledgeable with respect to the provisions of Rule 144
promulgated under the Securities Act.

(e) Reliance by the Partnership. UGI understands that the Purchased Units are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of UGI set forth
herein in order to determine the applicability of such exemptions and the
suitability of UGI to acquire the Purchased Units and the PIK Units, and any
Conversion Units issuable upon conversion thereof.

ARTICLE V.

COVENANTS

Section 5.01 Listing of Units. Prior to each Closing Date, the Partnership will
use its commercially reasonable efforts to obtain approval for listing, subject
to official notice of issuance, of the Conversion Units on the National
Securities Exchange.

Section 5.02 Transaction Agreements. On or prior to the initial Closing Date,
the General Partner shall execute and deliver the Partnership Agreement
Amendment, and the Partnership and UGI or its designated Affiliate shall execute
and deliver the Registration Rights Agreement.

Section 5.03 Cooperation; Further Assurances. The Partnership and UGI shall use
respective commercially reasonable efforts to obtain all approvals and consents
required by or necessary to consummate the transactions contemplated by this
Agreement and the other Transaction Documents. The Partnership and UGI each
agree to execute and deliver all such documents or instruments, to take all
commercially reasonable action and to do all other commercially reasonable
things it determines to be necessary, proper or advisable under applicable Laws
and regulations or as otherwise reasonably requested by the other to consummate
the transactions contemplated by this Agreement.

Section 5.04 Use of Proceeds. The Partnership shall use the proceeds of the sale
of the Purchased Units for general partnership purposes.

 

10



--------------------------------------------------------------------------------

Section 5.05 No Solicitation of Alternative Financing . The Partnership shall
not, and shall not authorize or permit any of its Affiliates or any of its or
their respective representatives to, directly or indirectly, (a) solicit or
initiate inquiries for equity financing on terms substantially similar to, or
more favorable to the Partnership in the aggregate than, the sale of the Class B
Common Units contemplated herein (“Alternative Financing”), or (b) enter into
discussions or negotiations regarding, or otherwise consummate, any Alternative
Financing; provided, that notwithstanding the foregoing, for a period ending 90
days after the date hereof, with prior notice to and in consultation with UGI,
the Partnership may respond to unsolicited inquiries made by third parties with
respect to potential Alternative Financings, enter into discussions and
negotiations regarding an Alternative Financing in response to such unsolicited
inquiries, and consummate an Alternative Financing arising from any such
unsolicited inquiry in accordance with the terms and conditions of this
Section 5.05.

Section 5.06 UGI Actions. If UGI takes any action that directly causes the
Partnership to breach one or more of its representations, warranties or
covenants herein, then such breach shall be disregarded for purposes of
determining UGI’s obligations under this Agreement, provided that the
Partnership first provides UGI with notice of such breach within 5 Business Days
of becoming aware of the breach and UGI has 20 Business Days to cure such
breach.

ARTICLE VI.

TERMINATION

Section 6.01 Termination. This Agreement shall automatically terminate at the
end of the Commitment Period, provided that it may be terminated on such earlier
date:

(a) subject to Section 5.05, by either party giving notice to the other if the
Partnership, within 90 days of the date hereof, enters into an agreement for or
consummates Alternative Financing; or

(b) upon the mutual written consent of the Partnership and UGI, provided that
any consent by the Partnership to terminate this Agreement shall require the
prior approval of the Audit Committee.

Notwithstanding the foregoing, the termination of this Agreement shall not
affect or impair either party’s rights and obligations under the Registration
Rights Agreement.

ARTICLE VII.

MISCELLANEOUS

Section 7.01 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. The word “including”
shall mean “including but not limited to” and shall not be construed to limit
any general statement that it follows to the specific or similar items or
matters immediately following it. Whenever the Partnership has an obligation
under the Transaction Documents, the expense of complying with that obligation
shall be an expense of the Partnership unless otherwise specified. Any reference
in this Agreement to “$” shall mean U.S. dollars. If any provision in the
Transaction Documents is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and the

 

11



--------------------------------------------------------------------------------

Transaction Documents shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Transaction Documents, and the remaining provisions shall remain in full
force and effect, and (b) the parties hereto shall negotiate in good faith to
modify the Transaction Documents so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Transaction Documents, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is not a Business
Day, the period in question shall end on the next succeeding Business Day. Any
words imparting the singular number only shall include the plural and vice
versa. The words such as “herein,” “hereinafter,” “hereof” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires. The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.

Section 7.02 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the parties thereto affected by such
amendment, waiver, consent, modification or termination. Any waiver, amendment,
supplement or modification of or to any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given. Any waiver, amendment, supplement or modification of or to any
provision of this Agreement by the Partnership shall require the prior approval
of the Audit Committee. Except where notice is specifically required by this
Agreement, no notice to or demand on the Partnership in any case shall entitle
the Partnership to any other or further notice or demand in similar or other
circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

Section 7.03 Binding Effect; No Third Party Beneficiary. This Agreement shall be
binding upon the Partnership, the General Partner, UGI and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

Section 7.04 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

 

12



--------------------------------------------------------------------------------

  (a) if to UGI or the General Partner, to:

UGI Corporation

460 North Gulph Road

King of Prussia, PA 19406

Attention: Monica M. Gaudiosi, Vice President, General Counsel & Secretary

Facsimile: (610) 992-3258

Email: gaudiosim@ugicorp.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston TX 77002

Attention: Ryan J. Maierson

Facsimile: (713) 546-5401

Email: ryan.maierson@lw.com

 

  (b) if to the Partnership, to:

AmeriGas Partners, L.P.

460 North Gulph Road

King of Prussia, PA 19406

Attention: Michelle Bimson Maggi, Group Counsel and Director of

                  Governmental Affairs

Facsimile: 610-992-3258

Email: michelle.bimson@amerigas.com

with a copy (which shall not constitute notice) to:

Potter Anderson & Corroon LLP

1313 North Market Street

P.O. Box 951

Wilmington, DE 19899

Attention: Mark A. Morton

Facsimile: (302) 658-1192

Email: mmorton@potteranderson.com

or to such other address as the Partnership or UGI may designate in writing. All
notices and communications shall be deemed to have been duly delivered: at the
time delivered, if personally delivered or sent by overnight delivery (e.g.,
FedEx); upon actual receipt if sent by certified or registered mail, return
receipt requested, or regular mail, if mailed; upon actual receipt of the
facsimile, if sent via facsimile; when sent, if sent by electronic mail prior to
5:00 p.m. Eastern time on a Business Day, or on the next succeeding Business
Day, if not; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

 

13



--------------------------------------------------------------------------------

Section 7.05 Removal of Legend. In connection with a sale of Purchased Units,
PIK Units or Conversion Units by UGI in reliance on Rule 144 promulgated under
the Securities Act, UGI or its broker shall deliver to the Partnership a broker
representation letter providing to the Partnership any information the
Partnership deems necessary to determine that the sale of such Purchased Units,
PIK Units or Conversion Units is made in compliance with Rule 144 promulgated
under the Securities Act. Upon receipt of such representation letter, the
Partnership shall promptly remove the notation of a restrictive legend in UGI’s
book-entry account maintained by the Partnership, and the Partnership shall bear
all costs associated with the removal of such legend in the Partnership’s books.
Upon the request of UGI or its permitted assignee, the Partnership shall take
all steps necessary to promptly effect the removal of the legend, and the
Partnership shall bear all costs associated with the removal of such legend in
the Partnership’s books (other than costs and expenses of any outside counsel of
UGI) if the applicable Purchased Units, PIK Units or Conversion Units have been
sold pursuant to an effective registration statement under the Securities Act;
are eligible for sale, transfer or other disposition under Rule 144 promulgated
under the Securities Act; or otherwise may be sold, transferred or disposed of
in accordance with the Securities Act, so long as UGI or its permitted assignee
provides to the Partnership any information the Partnership deems reasonably
necessary to determine that the legend is no longer required under the
Securities Act or applicable state Laws, including (if there is no such
registration statement) a certification that the holder is not an affiliate (as
defined in Rule 144 promulgated under the Securities Act) of the Partnership, a
covenant to inform the Partnership if it should thereafter become an affiliate
(as defined in Rule 144 promulgated under the Securities Act) and to consent to
the notation of an appropriate restriction, and a certification as to the length
of time such units have been held. The Partnership shall cooperate with UGI to
effect the removal of the legend referred to in Section 4.03 at any time such
legend is no longer appropriate.

Section 7.06 Entire Agreement. This Agreement, the Partnership Agreement
Amendment and the other agreements and documents referred to herein or therein
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth in this Agreement or the
Partnership Agreement Amendment with respect to the rights granted by the
Partnership or UGI or any of their respective Affiliates. This Agreement, the
Partnership Agreement Amendment and the other agreements and documents referred
to herein or therein supersede all prior agreements and understandings among the
parties with respect to such subject matter.

Section 7.07 Assignment. Without the consent of the Partnership, which consent
shall require the prior approval of the Audit Committee, UGI may not transfer or
assign its rights and obligation to make Capital Contributions under this
Agreement, other than to one or more wholly-owned subsidiaries.

 

14



--------------------------------------------------------------------------------

Section 7.08 Governing Law: Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware (or if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over any action, any federal or state court of competent
jurisdiction located within the State of Delaware), and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of any such
court over any such action. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law. Each of the parties hereto consents to process being served in any such
action by mailing, certified mail, return receipt requested, a copy thereof to
such party at the address in effect for notices hereunder, and agrees that such
service shall, to the fullest extent permitted by Law, constitute good and
sufficient service of process and notice thereof; provided, however, that
nothing in the foregoing shall affect or limit any right to serve process in any
other manner permitted by Law.

Section 7.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.10 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof. The parties acknowledge and agree that a breach of this Agreement would
cause irreparable harm for which monetary damages would be an inadequate remedy,
and each of the parties hereto hereby waives the defense that there is an
adequate remedy at law. The existence of this right will not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have.

 

15



--------------------------------------------------------------------------------

Section 7.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

UGI CORPORATION By:  

/s/ G. Gary Garcia

Name:   G. Gary Garcia Title:   Treasurer AMERIGAS PARTNERS, L.P. By:   AmeriGas
Propane, Inc., its general partner By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Chief Financial Officer AMERIGAS PROPANE,
INC. By:  

/s/ Hugh J. Gallagher

Name:   Hugh J. Gallagher Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------

Exhibit A

Form of Partnership Agreement Amendment

[See Attached.]



--------------------------------------------------------------------------------

Exhibit A

FORM OF

AMENDMENT NO. 3

TO

FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

AMERIGAS PARTNERS, L.P.

[ • ], 20[ • ]

This Amendment No. 3 (this “Amendment No. 3”) to the Fourth Amended and Restated
Agreement of Limited Partnership of AmeriGas Partners, L.P. (the “Partnership”),
dated as of July 27, 2009, as amended by Amendment No. 1 thereto dated as of
March 13, 2012, and Amendment No. 2 thereto dated as of July 27, 2015 (as so
amended, the “Partnership Agreement”) is hereby adopted effective as of [ • ],
by AmeriGas Propane, Inc., a Pennsylvania corporation (the “General Partner”),
as general partner of the Partnership. Capitalized terms used but not defined
herein have the meaning given such terms in the Partnership Agreement.

WHEREAS, Section 4.4(a) of the Partnership Agreement provides that the General
Partner, without the approval of any Limited Partner, may, for any Partnership
purpose, at any time and from time to time, is authorized cause the Partnership
to issue additional Partnership Securities to such Persons for such
consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners;

WHEREAS, Section 4.4(b) of the Partnership Agreement provides that each
additional Partnership Security authorized to be issued by the Partnership
pursuant to Section 4.4(a) may be issued in one or more classes, or one or more
series of any such classes, with such designations, preferences, rights, powers
and duties (which may be senior to existing classes and series of Partnership
Securities), as shall be fixed by the General Partner in the exercise of its
sole discretion, including (i) the right to share in Partnership profits and
losses or items thereof; (ii) the right to share in Partnership distributions;
(iii) the rights upon dissolution and liquidation of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may or
shall be required to redeem the Partnership Security; (v) whether such
Partnership Security is issued with the privilege of conversion or exchange and,
if so, the terms and conditions of such conversion or exchange; (vi) the terms
and conditions upon which each Partnership Security will be issued, evidenced by
certificates and assigned or transferred; and (vii) the right, if any, of each
such Partnership Security to vote on Partnership matters, including matters
relating to the relative rights, preferences and privileges of such Partnership
Security;

WHEREAS, Section 4.4(c) of the Partnership Agreement provides that the General
Partner is authorized and directed to, among other things, (i) take all actions
that it determines to be necessary or appropriate in connection with each
issuance of Partnership Securities pursuant to Section 4.4 of the Partnership
Agreement, and (ii) amend the Partnership Agreement in any manner it deems
necessary or appropriate to provide for each issuance and to specify the
relative rights, powers and duties of the holders of the Partnership Securities
being so issued, and that the



--------------------------------------------------------------------------------

General Partner shall do all things necessary to comply with the Delaware Act
and is authorized and directed to do all things that it determines to be
necessary or appropriate in connection with any future issuance of Partnership
Securities pursuant to the terms of the Partnership Agreement, including
compliance with any statute, rule, regulation or guideline of any federal, state
or other governmental agency or any National Securities Exchange on which the
Units or other Partnership Securities are listed for trading;

WHEREAS, the General Partner, without the approval of any Partner, may amend any
provision of the Partnership Agreement (i) pursuant to Section 15.1(d)(i) of the
Partnership Agreement, to reflect a change that the General Partner determines
does not adversely affect the Limited Partners in any material respect, and
(ii) pursuant to Section 15.1(g) of the Partnership Agreement, to reflect an
amendment that the General Partner determines to be necessary or advisable in
connection with the authorization of issuance of any class or series of
Partnership Securities pursuant to Section 4.4 of the Partnership Agreement;

WHEREAS, the board of directors of the General Partner, by unanimous vote, in
good faith, approved the creation, offering and issuance of the Class B Units
having the rights, preferences and privileges set forth in this Amendment No. 3,
and the General Partner has determined that the creation of a new class of
Partnership Interests to be designated as “Class B Common Units” provided for in
this Amendment No. 3 is in the best interests of the Partnership and beneficial
to the Limited Partners, including the holders of the Common Units; and

WHEREAS, the General Partner has, pursuant to its authority under Sections
15.1(d)(i) and 15.1(g), made the determinations required thereby, including that
the amendments contemplated by this Amendment No. 3 (i) do not adversely affect
the Limited Partners in and material respect, and (ii) are necessary or
advisable in connection with the authorization of issuance of the Class B Units,
and accordingly is adopting this Amendment No. 3.

NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

Section 1. Amendment.

(a) ARTICLE II of the Partnership Agreement is hereby amended to add, or amend
and restate, the following definitions in the appropriate alphabetical order:

(i) “Available Cash,” as to any Quarter ending before the Liquidation Date,
means

(a) the sum of (i) all cash of the Partnership Group on hand at the end of such
Quarter and (ii) all additional cash of the Partnership Group on hand on the
date of determination of Available Cash with respect to such Quarter resulting
from borrowings subsequent to the end of such Quarter, less

(b) the amount of cash reserves that is necessary or appropriate in the
reasonable discretion of the General Partner to (i) provide for the proper
conduct of the business of the Partnership Group (including reserves for future
capital expenditures) subsequent to such Quarter, (ii) provide funds for
distributions

 

2



--------------------------------------------------------------------------------

under Sections 5.3(a), (b) and (c) or 5.4(a) or Section 4.10(b)(iii) in respect
of any one or more of the next four Quarters, or (iii) comply with applicable
law or any debt instrument or other agreement or obligation to which any member
of the Partnership Group is a party or its assets are subject.

(ii) “Capital Call” has the meaning assigned to such term in the Standby Equity
Commitment Agreement.

(iii) “Change of Control” means the occurrence of any of the following:

(A) the acquisition, directly or indirectly (including by merger), of 50% or
more of the voting interests of any general partner of the Partnership (as
measured by voting power rather than the number of shares, units or the like) by
a person or group that is not an Affiliate of UGI, if such acquisition gives
such person or group, directly or indirectly, the right to elect more than half
of the members of the board of directors of such general partner of the
Partnership;

(B) any sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Partnership and its Subsidiaries, taken as a whole;

(C) the Common Units are no longer listed or admitted for trading on a National
Securities Exchange; or

(D) the General Partner is removed pursuant to Section 13.2, unless UGI or one
of its Affiliates is elected as a successor General Partner in accordance with
Section 13.2;

provided, however, that notwithstanding anything in this Agreement to the
contrary, a Partnership Restructuring Event shall not constitute a Change of
Control.

(iv) “Class B Conversion Date” has the meaning assigned to such term in
Section 4.10(b)(vi)(D).

(v) “Class B Conversion Notice” has the meaning assigned to such term in
Section 4.10(b)(vi)(C)(1).

(vi) “Class B Conversion Notice Date” has the meaning assigned to such term in
Section 4.10(b)(vi)(C)(1).

(vii) “Class B Conversion Rate” means one Common Unit issuable upon the
conversion of each Class B Unit, as such number of Common Units may be adjusted
as set forth in Section 4.10(b)(vi)(E).

(viii) “Class B Conversion Unit” means a Common Unit issued upon conversion of a
Class B Unit pursuant to Section 4.10(b)(vi). Immediately upon such issuance,
each Class B Conversion Unit shall be considered a Common Unit for all purposes
hereunder.

 

3



--------------------------------------------------------------------------------

(ix) “Class B Converting Unitholder” means a Class B Unitholder (a) who has
delivered a Class B Conversion Notice to the Partnership in accordance with
Section 4.10(b)(vi)(C)(1) or (b) to whom the Partnership has delivered a Class B
Mandatory Conversion Notice in accordance with Section 4.10(b)(vi)(C)(2).

(x) “Class B Distribution Amount” means an amount per Class B Unit equal to the
applicable Class B Distribution Rate multiplied by the applicable Class B Issue
Price; provided however, that the applicable Class B Distribution Amount payable
for the Quarter in which the Class B Issue Date falls, shall be prorated for
such period, commencing on the applicable Class B Issue Date and ending on, and
including, the last day of the applicable Quarter.

(xi) “Class B Distribution Rate” means an amount equal to the quotient of (i)
(a) the Common Unit Yield, calculated as of the date of the applicable Capital
Call, plus (b) 130 basis points, divided by (ii) four.

(xii) “Class B Issue Date” means, for each series of Class B Units, the date on
which such Class B Units are issued by the Partnership.

(xiii) “Class B Issue Price” means, for each series of Class B Units, the amount
received by the Partnership as a capital contribution for such Class B Unit
issued pursuant to the Standby Equity Commitment Agreement.

(xiv) “Class B Mandatory Conversion Notice” has the meaning assigned to such
term in Section 4.10(b)(vi)(C)(2).

(xv) “Class B Mandatory Conversion Notice Date” has the meaning assigned to such
term in Section 4.10(b)(vi)(C)(2).

(xvi) [“Class B Payments” means, collectively, the distributions with respect to
the Class B Units pursuant to Section 4.10(b)(iii).]

(xvii) “Class B PIK Payment Date” has the meaning assigned to such term in
Section 4.10(b)(iii)(E).

(xviii) “Class B PIK Units” has the meaning assigned to such term in
Section 4.10(b)(iii)(A).

(xix) “Class B Quarterly Distribution” has the meaning set forth in
Section 4.10(b)(iii)(A).

(xx) “Class B Unitholder” means a Record Holder of Class B Units.

(xxi) “Class B Units” has the meaning assigned to such term in Section 4.10(a).

 

4



--------------------------------------------------------------------------------

(xxii) “Common Unit” means a Unit representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees and having the
rights and obligations specified with respect to Common Units in this Agreement.
The term “Common Unit” does not include a Class B Unit prior to its conversion
into a Common Unit pursuant to the terms hereof.

(xxiii) “Common Unit Yield” means an amount, expressed as a percentage and
calculated as of the date of a Capital Call (as defined in and pursuant to the
Standby Equity Commitment Agreement), equal to the quotient of (i) the product
of (a) an amount equal to the quarterly distribution most recently paid by the
Partnership on its Common Units multiplied by (b) four, divided by (ii) an
amount equal to 100% of the VWAP for the 20 Trading Day period ending on the
date immediately prior to the date of the applicable Capital Call.

“Partnership Interest” means an interest in the Partnership, which shall include
general partner interests, Common Units, Class B Units, Subordinated Units or
other Partnership Securities, or a combination thereof or interest therein, as
the case may be.

“Partnership Representative” has the meaning given such term in Section 9.4.

(xxiv) “Partnership Restructuring Event” means any of the following:

(A) any merger, consolidation or other business combination of the Partnership
with another partnership or other entity, so long as, immediately following the
consummation of such merger, consolidation or other business combination, UGI or
one or more of its Affiliates beneficially owns, directly or indirectly,
(i) more than 50% of the voting securities of the general partner or managing
member of the surviving Person or (ii) has the right to designate (whether by
ownership of voting securities, by contract or otherwise) more than 50% of the
surviving Person’s (or such Person’s general partner’s or managing member’s, as
applicable) managers, directors, trustees or other Persons serving in a similar
capacity and the common equity of such surviving Person remains listed or
admitted to trading on a National Securities Exchange following such transaction
and the Class B Units remain Outstanding;

(B) any restructuring, simplification or similar transaction or series of
transactions that modifies, eliminates or otherwise restructures the general
partner interest, the General Partner’s incentive distribution rights pursuant
to Section 5.4 or the equity interests of the General Partner or any of its
Affiliates, provided that (i) the principal parties to such transaction or
series of transactions are the Partnership or any of its Affiliates, on the one
hand, and UGI or any of its Affiliates, on the other hand, (ii) the common
equity interests of the Partnership or its successor remains listed or admitted
to trading on a National Securities Exchange immediately following the
consummation of such transaction or series of transactions and (iii) such
transaction or series of transactions would not otherwise result in a Change of
Control; and

 

5



--------------------------------------------------------------------------------

(C) any initial public offering directly or indirectly involving any of the
equity interests of the General Partner or any of its Affiliates, the General
Partner’s Units (or the general partner interest represented thereby) or the
General Partner’s incentive distribution rights pursuant to Section 5.4, so long
as, in each case, immediately following the consummation of such initial public
offering, UGI or one or more of its Affiliates beneficially owns, directly or
indirectly, (i) greater than 50% of the voting securities of the General Partner
or (ii) sufficient voting power (whether by ownership of voting securities, by
contract or otherwise) to elect a majority of the General Partner’s managers,
directors, trustees or other Persons serving in a similar capacity.

(xxv) “Percentage Interest” means as of the date of such determination (a) as to
the General Partner, 1%, (b) as to any Limited Partner or Assignee holding Units
(other than with respect to Class B Units), the product of (i) 99% less the
percentage applicable to paragraph (c) multiplied by (ii) the quotient of the
number of Units (excluding Class B Units) held by such Limited Partner or
Assignee divided by the total number of all Outstanding Units (excluding Class B
Units), and (c) as to the holders of additional Partnership Securities issued by
the Partnership in accordance with Section 4.3, the percentage established as a
part of such issuance. The Percentage Interest with respect to a Class B Unit
shall at all times be zero.

(xxvi) “PIK Securities” means any class or series of Partnership Securities
established after the initial Class B Issue Date, the terms of which class or
series expressly provide for distributions to be paid in kind in the form of
additional Partnership Securities.

(xxvii) “Pro Rata,” (a) when modifying Units (other than the Class B Units) or
any class thereof, means apportioned equally among all designated Units,
(b) when modifying Partners means 1% to the General Partner and 99% to the
Unitholders Pro Rata, and (c) when used with respect to Class B Units, means
apportioned among all holders of Class B Units in accordance with the relative
number or percentage of Class B Units held by each such holder.

(xxviii) “Senior Securities” means any class or series of Partnership Securities
established after the initial Class B Issue Date, the terms of which class or
series expressly provide that it ranks senior to Class B Units as to payment of
distributions and/or amounts payable upon the liquidation of the Partnership.

(xxix) “Standby Equity Commitment Agreement” means that certain Standby Equity
Commitment Agreement by and among the Partnership, the General Partner and UGI
as of [ • ], 2017.

(xxx) “Tax Matters Partner” has the meaning given such term in Section 9.4.

(xxxi) “UGI” means UGI Corporation, a Pennsylvania corporation.

 

6



--------------------------------------------------------------------------------

(xxxii) “Unit” means a Partnership Interest of a Limited Partner or Assignee in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and Assignees and shall include, without limitation, Common
Units, Class B Units and Subordinated Units; provided, that each Common Unit at
any time Outstanding shall represent the same fractional part of the Partnership
Interests of all Limited Partners and Assignees holding Common Units as each
other Common Unit, each Subordinated Unit at any time Outstanding shall
represent the same fractional part of the Partnership Interests of all Limited
Partners and Assignees holding Subordinated Units as each other Subordinated
Unit and each Class B Unit at any time Outstanding shall represent the same
fractional part of the Partnership Interests of all Limited Partners and
Assignees holding Class B Units as each other Class B Unit.

(xxxiii) “VWAP” means, with respect to a specified period, the arithmetic
average of the volume weighted average trading price per Common Unit for each
Trading Day in such period as determined by the UGI Treasury department based on
Bloomberg Finance L.P. or, if such method is no longer available, an alternative
volume weighted average trading price per Common Unit calculation method as
determined by the UGI Treasurer.

(b) Section 4.4(a) of the Partnership Agreement shall be amended and restated to
read as follows:

“4.4 Issuances of Additional Partnership Securities.

(a) Subject to Section 4.5, the General Partner is authorized to cause the
Partnership to issue additional Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as shall be established by the General Partner
in its sole discretion, all without the approval of any Limited Partners
(subject to Section 4.10(b)(iv)).

(c) Article IV of the Partnership Agreement is hereby amended by adding a new
Section 4.10 at the end thereof as follows:

“4.10. Establishment of Class B Common Units.

(a) General. The General Partner hereby designates and creates a class of Units
designated as “Class B Common Units” (such Class B Common Units, together with
any Class B PIK Units, the “Class B Units”) having the terms and conditions set
forth herein. An unlimited number of Class B Units may be issued by the
Partnership, from time to time, with each issuance (other than Class B PIK
Units) pursuant to each Capital Call, pursuant to the terms and conditions of
the Standby Equity Commitment Agreement and in accordance with this Agreement,
designated herein as a series of Class B Units.

(b) Rights of Class B Units. The Class B Units shall have the following rights,
preferences and privileges and shall be subject to the following duties and
obligations:

(i) Capital Account. For the avoidance of doubt, each Class B Unit will be
treated as a partnership interest in the Partnership that is “convertible

 

7



--------------------------------------------------------------------------------

equity” within the meaning of Treasury Regulation Section 1.721-2(g)(3), and,
therefore, each holder of a Class B Unit will be treated as a partner in the
Partnership. The initial Capital Account balance in respect of each Class B Unit
issued on the Class B Issue Date shall be the Class B Issue Price. The Capital
Account balance of each holder of Class B Units in respect of its Class B Units
shall not be increased or decreased as a result of the accrual and accumulation
of an unpaid distribution pursuant to Section 4.10(b)(iii)(A) or Section
4.10(b)(iii)(B) in respect of such Class B Units except as otherwise provided in
this Agreement.

(ii) Allocations.

(A) Notwithstanding anything to the contrary in this Agreement (except as
provided in Section 4.10(b)(ii)(B)), with respect to distributions made in cash
pursuant to Section 4.10(b)(iii), for purposes of allocating items of
Partnership income, gain, loss and deduction to each Class B Unit pursuant to
this Agreement, each Class B Unit will be treated as a Common Unit, determined
on an as-converted basis as of the last day of such calendar year.

(B) Notwithstanding anything to the contrary in this Agreement (except as
provided in Section 4.10(b)(ii)(A)), with respect to distributions made in-kind
pursuant to Section 4.10(b)(iii), a Class B Unit will not receive any
allocations of Partnership income, gain, loss and deduction pursuant to this
Agreement.

(C) If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to Section 14.4 or a Class B PIK
Unit) to any Class B Unitholder with respect to its Class B Units for a taxable
year is greater (on a per Unit basis) than the amount of cash or the Net Agreed
Value of property distributed to the Unitholders holding Common Units with
respect to their Common Units (on a per Unit basis), then (1) each Class B
Unitholder receiving such greater cash or property distribution shall be
allocated gross income in an amount equal to the product of (aa) the amount by
which the distribution (on a per Unit basis) to such Class B Unitholder exceeds
the distribution (on a per Unit basis) to the Unitholders holding Common Units
receiving the smallest distribution and (bb) the number of Class B Units owned
by the Class B Unitholder receiving the greater distribution

(iii) Distributions.

(A) Commencing with the Quarter of each Class B Issue Date and continuing
through the applicable Class B Conversion Date, subject to
Section 4.10(b)(iii)(D) and the immediately following sentence, each Record
Holder of Class B Units as of an applicable Record Date for each Quarter shall
be entitled to receive, in respect of each Class B Unit held by such Record
Holder,

 

8



--------------------------------------------------------------------------------

cumulative distributions in respect of such Quarter equal to the applicable
Class B Distribution Amount for such Quarter (the “Class B Quarterly
Distribution”), prior to any distributions made pursuant to Article V. With
respect to any Quarter, the Class B Quarterly Distribution may be paid, as
determined by the General Partner at the direction of the Audit Committee, in
cash or in-kind in the form of additional Class B Units, in each case, of the
same series of Class B Units (“Class B PIK Units”), in an amount equal to the
applicable Class B Distribution Amount for all Outstanding Class B Units. If the
General Partner elects to pay a Class B Quarterly Distribution in Class B PIK
Units, the number of Class B PIK Units to be issued in connection with such
Class B Quarterly Distribution shall equal the quotient of (x) the applicable
Class B Distribution Amount divided by (y) the applicable Class B Issue Price;
provided, however, that fractional Class B PIK Units shall not be issued to any
Person (each fractional Class B PIK Unit shall be rounded to the nearest whole
Class B PIK Unit (and a 0.5 Class B PIK Unit shall be rounded to the next higher
Class B PIK Unit)) and no cash shall be payable in lieu of fractional Class B
PIK Units. Each Class B Quarterly Distribution shall be payable quarterly by no
later than 45 days after the end of the applicable Quarter (each such payment
date, a “Class B Distribution Payment Date”). If the General Partner establishes
an earlier Record Date for any distribution to be made by the Partnership on
other Partnership Securities in respect of any Quarter, then the Record Date
established pursuant to this Section 4.10(b)(iii) for a Class B Quarterly
Distribution in respect of such Quarter shall be the same Record Date.

(B) Reserved.

(C) The aggregate Class B Distribution Amount (excluding any portion paid in
Class B PIK Units) shall be paid out of cash and cash equivalents that is deemed
to be Operating Surplus for the applicable Quarter. If any portion of a Class B
Quarterly Distribution with respect to any Quarter exceeds the amount of cash
and cash equivalents that is deemed to be Operating Surplus for such Quarter,
then such Class B Quarterly Distribution shall be paid in-kind in the form of
Class B PIK Units.

(D) Notwithstanding anything in this Section 4.10(b)(iii) to the contrary, with
respect to any Class B Unit that is converted into a Common Unit, (1) with
respect to a distribution to be made to Record Holders as of the Record Date
immediately preceding such conversion, the Record Holder of such Class B Unit as
of such Record Date shall be entitled to receive such distribution in respect of
such Class B Unit on the corresponding Class B Distribution Payment Date, but
shall not be entitled to receive such distribution in respect of the Common
Units into which such Class B Unit was converted on the payment date thereof,
and (2) with respect to a distribution to be made to Record Holders as of any
Record Date following such conversion, the Record Holder of the Class B
Conversion Units into which such Class B Unit was converted as of such Record
Date shall be entitled to receive such distribution in respect of such Class B
Conversion Units on the payment date thereof, but shall not be entitled to
receive such distribution in respect of such Class B Unit on the corresponding
Class B

 

9



--------------------------------------------------------------------------------

Distribution Payment Date. For the avoidance of doubt, if a Class B Unit is
converted into Class B Conversion Units pursuant to the terms hereof following a
Record Date but prior to the corresponding Class B Distribution Payment Date,
then the Record Holder of such Class B Unit as of such Record Date shall
nonetheless remain entitled to receive on the Class B Distribution Payment Date
a distribution in respect of such Class B Unit pursuant to
Section 4.10(b)(iii)(A) and, until such distribution is received,
Section 4.10(b)(iii)(B) shall continue to apply.

(E) When any Class B PIK Units are payable to a Class B Unitholder pursuant to
this Section 4.10 the Partnership shall issue the Class B PIK Units to such
holder in accordance with Section 4.10(b)(iii)(A) (the date of issuance of such
Class B PIK Units, the “Class B PIK Payment Date”). On the Class B PIK Payment
Date, the Partnership shall have the option to (1) issue to such Class B
Unitholder a certificate or certificates for the number of Class B PIK Units to
which such Class B Unitholder shall be entitled, or (2) cause the Transfer Agent
to make a notation in book entry form in the books of the Partnership, and all
such Class B PIK Units shall, when so issued, be duly authorized, validly
issued, fully paid and non-assessable Partnership Interests, except as such
non-assessability may be affected by Sections 17-303, 17-607 or 17-804 of the
Delaware Act, and shall be free from preemptive rights and free of any lien,
claim, rights or encumbrances, other than those arising under the Delaware Act
or this Agreement or created by the holders thereof.

(F) For purposes of maintaining capital accounts, if the Partnership issues one
or more Class B PIK Units with respect to a Class B Unit, (1) the Partnership
shall be treated as distributing cash with respect to such Class B Unit in an
amount equal to the applicable Class B Issue Price of the Class B PIK Unit
issued in payment of the Class B Quarterly Distribution and (2) the holder of
such Class B Unit shall be treated as having contributed to the Partnership in
exchange for such newly issued Class B PIK Unit an amount of cash equal to the
Class B Issue Price.

(iv) Voting Rights.

(A) Except as provided in Section 4.10(b)(iv)(B), the Outstanding Class B Units
shall have voting rights that are identical to the voting rights of the Common
Units into which such Class B Units would be converted at the then-applicable
Class B Conversion Rate (regardless of whether the Class B Units are then
convertible), and shall vote with the Common Units as a single class, so that
the Record Holder of each Outstanding Class B Unit will be entitled to one vote
for each Common Unit into which such Class B Unit would be converted at the
then-applicable Class B Conversion Rate (regardless of whether the Class B Units
are then convertible) on each matter with respect to which each Record Holder of
a Common Unit is entitled to vote. Each reference in this Agreement to a vote of
Record Holders of Common Units shall be deemed to be a reference to the Record
Holders of Common Units and Class B Units, voting together as a single class
during any period in which any Class B Units are Outstanding. In no event shall
any series of Class B Units be treated as a separate class of Partnership
Securities for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------

(B) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the affirmative vote of the Record Holders of at least 50%
of the Outstanding Class B Units, voting separately as a single class shall be
required for:

(1) any action by the Partnership that disproportionately or adversely affects
any of the rights, preferences or privileges of the Class B Units;

(2) any amendment to this Agreement or the Certificate of Limited Partnership
that amends the terms and conditions of the Class B Units; and

(3) the issuance of any other PIK Security or Senior

Security.

(v) Certificates; Book-Entry; Transfer Restriction. Unless the General Partner
shall determine otherwise, the Class B Units shall not be evidenced by
certificates. Any certificates relating to the Class B Units that may be issued
will be in such form as the General Partner may approve. Without the approval of
a the Audit Committee the Class B Units may not be assigned or transferred in
any manner other than to Affiliates of UGI.

(vi) Conversion.

(A) At the Option of the Class B Unitholders. At any time after [•]1, the
Class B Units owned by any Class B Unitholder shall be convertible, in whole or
in part, at any time and from time to time upon the request of such Class B
Unitholder, but not more than once per Quarter by such Class B Unitholder, into
a number of Common Units determined by multiplying the number of Class B Units
to be converted by the applicable Class B Conversion Rate at such time.
Immediately upon the issuance of Class B Conversion Units as a result of any
conversion of Class B Units hereunder, all rights of the Class B Converting
Unitholder with respect to such Class B Units shall cease. Fractional Common
Units shall not be issued to any Person pursuant to this Section 4.10(b)(vi)(A)
(each fractional Common Unit shall be rounded to the nearest whole Common Unit
(and a 0.5 Common Unit shall be rounded to the next higher Common Unit)) and no
cash shall be payable in lieu of fractional Common Units.

 

 

1 NTD: Fifth anniversary of the Class B Issue Date for the first series of
Class B Units issued.

 

11



--------------------------------------------------------------------------------

(B) At the Option of the Partnership. At any time after [•]2, the Partnership
shall have the option, at the direction of the Audit Committee, at any time and
from time to time, but not more than once per Quarter, to convert all or any
portion of the Class B Units then Outstanding into a number of Common Units
determined by multiplying the number of Class B Units to be converted by the
Class B Conversion Rate at such time. Fractional Common Units shall not be
issued to any Person pursuant to this Section 4.10(b)(vi)(B) (each fractional
Common Unit shall be rounded to the nearest whole Common Unit (and a 0.5 Common
Unit shall be rounded to the next higher Common Unit)). Notwithstanding the
foregoing, in order for the Partnership to exercise such option:

(1) the Common Units must be listed or admitted for trading on a National
Securities Exchange; and

(2) the closing price of the Common Units on the principal National Securities
Exchange on which the Common units are then listed or admitted to trading on the
Trading Day immediately prior to the Class B Mandatory Conversion Notice Date,
is greater than 110% of the applicable Class B Issue Price.

(C) Conversion Notice.

(1) To convert Class B Units into Common Units pursuant to
Section 4.10(b)(vi)(A), a Class B Converting Unitholder shall give written
notice (a “Class B Conversion Notice,” and the date such notice is received, a
“Class B Conversion Notice Date”) to the Partnership stating that such Class B
Unitholder elects to so convert Class B Units pursuant to
Section 4.10(b)(vi)(A), the number of Class B Units to be converted and the
Person to whom the applicable Class B Conversion Units should be issued.

(2) To convert Class B Units into Common Units pursuant to
Section 4.10(b)(vi)(B), the Partnership shall give written notice (a “Class B
Mandatory Conversion Notice,” and the date such notice is sent by the
Partnership, a “Class B Mandatory Conversion Notice Date”) to each Record Holder
of Class B Units stating that the Partnership elects to so convert Class B Units
pursuant to Section 4.10(b)(vi)(B) and the number of Class B Units to be so
converted. The applicable Class B Conversion Units shall be issued in the name
of the Record Holder of such Class B Units.

 

2 NTD: Sixth anniversary of the Class B Issue Date for the first series of
Class B Units issued.

 

12



--------------------------------------------------------------------------------

(D) Timing. If a Class B Conversion Notice is delivered by a Class B Unitholder
to the Partnership or a Class B Mandatory Conversion Notice is delivered by the
Partnership to a Class B Unitholder, each in accordance with

Section 4.10(b)(vi)(C), the Partnership shall issue the applicable Class B
Conversion Units no later than ten (10) Business Days after the Class B
Conversion Notice Date or Class B Mandatory Conversion Notice Date, as the case
may be, occurs (any date of issuance of Common Units upon conversion of Class B
Units pursuant to this Section 4.10(b)(vi), Section 4.10(b)(vii) or
Section 4.10(b)(viii), a “Class B Conversion Date”). The parties agree to
coordinate with the Transfer Agent to accomplish this objective.

(E) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after any Class B Issue Date, the Partnership (1) makes a
distribution on the Common Units payable in Common Units or other Partnership
Securities, (2) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (3) combines or reclassifies the Common Units into a
lesser number of Common Units, (4) issues by reclassification of its Common
Units any Partnership Securities (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (5) effects a Pro Rata repurchase of Common Units, in
each case other than in connection with a Change of Control (which shall be
governed by Section 4.10(b)(vii)), (6) issues to holders of Common Units, in
their capacity as holders of Common Units, rights, options or warrants entitling
them to subscribe for or purchase Common Units at less than the market value
thereof, (7) distributes to holders of Common Units evidences of indebtedness,
Partnership Securities (other than Common Units) or other assets (including
securities, but excluding any distribution referred to in clause (1) above, any
rights or warrants referred to in clause (6) above, any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
Subsidiaries and any distribution of Units or any class or series, or similar
Partnership Security, of or relating to a Subsidiary or other business unit of
the Partnership in the case of certain spin-off transactions described below),
or (8) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a Subsidiary or other business unit of the
Partnership, then the Class B Conversion Rate in effect at the time of the
Record Date for such distribution or the effective date of any such other
transaction shall be proportionately adjusted: (aa) in respect of clauses
(1) through (4) above, so that the conversion of the Class B Units after such
time shall entitle each Class B Unitholder to receive the aggregate number of
Common Units (or any Partnership Securities into which such Common Units would
have been combined, consolidated, merged or reclassified, as applicable) that
such Class B Unitholder would have been entitled to receive if the Class B Units
had been converted into Common Units immediately prior to such Record Date or
effective date, as the case may be, and (bb) in respect of clauses (5) through
(8) above, in the reasonable discretion of the General Partner, subject to the
prior approval of the Audit Committee, to appropriately ensure that the Class B
Units are convertible into an economically equivalent number of Common Units
after taking into account the event described in clauses (5) through (8) above.
An adjustment made pursuant to this Section 4.10(b)(vi)(E) shall become
effective

 

13



--------------------------------------------------------------------------------

immediately after the Record Date, in the case of a distribution, and shall
become effective immediately after the applicable effective date, in the case of
a subdivision, combination, reclassification (including any reclassification in
connection with a merger, consolidation or business combination in which the
Partnership is the surviving Person) or split. Such adjustment shall be made
successively whenever any event described above shall occur.

(F) No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 4.10(b)(vi), no adjustment shall be made to the
Class B Conversion Rate as a result of any of the following:

(1) any cash distributions made to holders of the Common Units;

(2) any issuance of Partnership Securities in exchange for cash;

(3) any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);

(4) any issuance of Common Units as all or part of the consideration to effect
(aa) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, (bb) the closing of
any acquisition by the Partnership of assets or equity interests of the General
Partner or any of its Affiliates or (cc) the consummation of a merger,
consolidation or other business combination of the Partnership with another
entity in which the Partnership survives and the Common Units remain Outstanding
to the extent any such transaction set forth in clause (aa), (bb) or (ccc) above
is approved by the General Partner; or

(5) the issuance of Common Units upon conversion of the Class B Units.

Notwithstanding anything in this Agreement to the contrary, (x) whenever the
issuance of a Partnership Security or other event would require an adjustment to
the Class B Conversion Rate under one or more provisions of this Agreement, only
one adjustment shall be made to the Class B Conversion Rate in respect of such
issuance or event and (y) unless otherwise determined by the General Partner at
the direction of the Audit Committee, no adjustment to the Class B Conversion
Rate shall be made with respect to any distribution or other transaction
described in Section 4.10(b)(vi)(E) if the Class B Unitholders are entitled to
participate in such distribution or transaction as if they held a number of
Common Units issuable upon conversion of the Class B Units immediately prior to
such event at the then applicable Class B Conversion Rate, without having to
convert their Class B Units.

 

 

14



--------------------------------------------------------------------------------

(vii) Change of Control. In the event of a Change of Control, the Outstanding
Class B Units shall be automatically converted, without requirement of any
action of the Class B Unitholders, into Common Units at the Class B Conversion
Rate immediately prior to the closing of the applicable Change of Control.

(viii) Liquidation. In the event of any liquidation, dissolution or winding up
of the Partnership, either voluntary or involuntary, the Outstanding Class B
Units shall be automatically converted, without requirement of any action of the
Class B Unitholders, into Common Units at the Class B Conversion Rate
immediately prior to the closing of the liquidation, dissolution or winding up
of the Partnership.

(ix) Fully Paid and Non-Assessable. Any Class B Conversion Unit(s) delivered
pursuant to this Section 4.10 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Act), and shall be free and clear of
any liens, claims, rights or encumbrances other than those arising under the
Delaware Act or this Agreement or created by the holders thereof.

(x) Notices. For the avoidance of doubt, the Partnership shall distribute to the
Record Holders of Class B Units copies of all notices, materials, annual and
quarterly reports, proxy statements, information statements and any other
documents distributed generally to the Record Holders of Common Units of the
Partnership, at such times and by such method as such documents are distributed
to such Record Holders of such Common Units.

(xi) Other Rights; Fiduciary Duties. The Class B Units shall not have any
designations, preferences, rights, powers or duties, other than as set forth in
this Article IV or as provided by applicable law. Notwithstanding anything to
the contrary in this Agreement, to the fullest extent permitted by applicable
Law, neither the General Partner nor any other Indemnitee shall owe any duties
or have any liabilities to the holders of Class B Units, other than the implied
contractual covenant of good faith and fair dealing to the extent applicable
with respect to the General Partner.

(xii) Special Provisions Relating to Class B Units.

(A) Subject to any applicable transfer restrictions in Section 1.6, Section 10.2
or Section 11.4, the holder of a Class B Conversion Unit shall provide notice to
the Partnership of the transfer of any such Class B Conversion Unit, as
applicable, by the earlier of (i) 30 days following such transfer and (ii) the
last Business Day of the calendar year during which such transfer occurred,

 

15



--------------------------------------------------------------------------------

unless, with respect to a transfer of a Class B Unit, by virtue of the
application of the Regulations, the Partnership has previously determined, based
on the advice of counsel, that the transferred Class B Conversion Unit should
have, as a substantive matter, like intrinsic economic and federal income tax
characteristics of an Initial Common Unit. In connection with the condition
imposed by this Section 4.10(b)(xii), the Partnership shall take whatever steps
are required to provide economic uniformity to the Class B Conversion Unit in
preparation for a transfer of such Unit; provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units (for this purpose the allocations of income, gain, loss and
deductions, and the making of any guaranteed payments or any reallocation of
Capital Account balances, among the Partners in accordance with the Regulations
with respect to Class B Conversion Units will be deemed not to have a material
adverse effect on the Unitholders holding Common Units).

(B) Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Class B Units (i) shall (A) possess the rights and obligations
provided in this Agreement with respect to a Limited Partner and (B) have a
capital account as a Partner pursuant to Section 9.5 and all other provisions
related thereto and (ii) shall not (A) be entitled to vote on any matters
requiring the approval or vote of the holders of Outstanding Units, except as
provided in Section 4.10 or (B) be entitled to any distributions other than as
provided in Section 4.10 and Article V.”

(d) Section 5.4 of the Partnership Agreement shall be amended and restated to
read as follows:

5.4 OPERATING DISTRIBUTIONS AFTER SUBORDINATION PERIOD. Subject to Section 5.1
and Section 4.10(b)(iii), for each Quarter after the Subordination Period and
before the Liquidation Date, Available Cash not in excess of Operating Surplus
shall be distributed in the following priorities:

(a) first, 1% to the General Partner and 99% in respect of all Common Units Pro
Rata until the amount distributed per Common Unit equals the Minimum Quarterly
Distribution;

(b) then, 1% to the General Partner and 99% in respect of all Common Units Pro
Rata until the amount distributed per Common Unit pursuant to this
Section 5.4(b) equals the First Target Distribution;

(c) then, 14.1327% to the General Partner and 85.8673% in respect of all Common
Units Pro Rata until the amount distributed per Common Unit pursuant to this
Section 5.4(c) equals the Second Target Distribution;

(d) then, 24.2347% to the General Partner and 75.7653% in respect of all Common
Units Pro Rata until the amount distributed per Common Unit pursuant to this
Section 5.4(d) equals the Third Target Distribution; and

 

16



--------------------------------------------------------------------------------

(e) then, 49.4898% to the General Partner and 50.5102% in respect of all Common
Units Pro Rata.

(e) Section 5.5 of the Partnership Agreement shall be amended and restated to
read as follows:

CAPITAL DISTRIBUTIONS. Subject to Section 4.10(b)(iii), Available Cash in excess
of Operating Surplus as of the end of a Quarter ending prior to the Liquidation
Date (“Capital Surplus”) shall be distributed to the Partners Pro Rata until the
aggregate amount distributed under this Section 5.5 with respect to an Initial
Common Unit equals the Initial Unit Price. Thereafter, all Available Cash shall
be distributed pursuant to Sections 5.3 and 5.4, as applicable.

(f) Section 9.1 of the Partnership Agreement is hereby amended by adding a new
Section 9.1(i) at the end thereof as follows:

If, as a result of the conversion of a Class B Unit into Common Units and the
adjustments pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(s), a
capital account reallocation is required consistent with the principles of
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall
make corrective allocations pursuant to Treasury Regulation
Section 1.704-1(b)(4)(x).

(g) Section 9.4 of the Partnership Agreement shall be amended and restated to
read as follows:

TAX CONTROVERSIES. Subject to the provisions hereof, the General Partner is
designated as the Tax Matters Partner (as defined in the Code) and is authorized
and required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. Each Partner agrees to cooperate with the General Partner and to do
or refrain from doing any or all things reasonably required by the General
Partner to conduct such proceedings. Each Partner agrees that notice of or
updates regarding tax controversies shall be deemed conclusively to have been
given or made by the Tax Matters Partner if the Partnership has either (a) filed
the information for which notice is required with the Commission via its
Electronic Data Gathering, Analysis and Retrieval system and such information is
publicly available on such system or (b) made the information for which notice
is required available on any publicly available website maintained by the
Partnership, whether or not such Partner remains a Partner in the Partnership at
the time such information is made publicly available.

With respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the General Partner (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code (the “Partnership Representative”) and
shall have the sole authority to act on behalf of the Partnership in connection
with all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. The General
Partner (or its designee) shall exercise, in its sole discretion, any and all
authority of the Partnership Representative under the

 

17



--------------------------------------------------------------------------------

Code, including, without limitation, (i) binding the Partnership and its
Partners with respect to tax matters and (ii) determining whether to make any
available election under Section 6226 of the Code. The General Partner shall
amend the provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Treasury Regulations implementing the partnership audit,
assessment and collection rules adopted by the Bipartisan Budget Act of 2015,
including any amendments to those rules.

(h) Section 11.4 of the Partnership Agreement shall be amended and restated to
read as follows:

RESTRICTIONS ON TRANSFERS. Notwithstanding the other provisions of this Article
XI, no transfer of any Unit or interest therein of any Limited Partner or
Assignee shall be made if such transfer would (a) violate the then applicable
federal or state securities laws or rules and regulations of the Securities and
Exchange Commission, any state securities commission or any other governmental
authorities with jurisdiction over such transfer, (b) affect any Group Member’s
existence or qualification as a limited partnership under the laws of the
jurisdiction of its formation, or (c) result in entity-level taxation for
federal income tax purposes of the Partnership or the Operating Partnership. In
addition to any other restrictions on transfer set forth in this Agreement, the
transfer of a Class B Unit or a Class B Conversion Unit shall be subject to the
restrictions imposed by Section 4.10(b)(xii).

Section 2. Except as hereby amended, the Partnership Agreement shall remain in
full force and effect.

Section 3. If any provision or part of a provision of this Amendment No. 3 is or
becomes for any reason, invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions and/or parts
thereof contained herein shall not be affected thereby and this Amendment No. 3
shall, to the fullest extent permitted by law, be reformed and construed as if
such invalid, illegal or unenforceable provision, or part of a provision, had
never been contained herein, and such provision or part reformed so that it
would be valid, legal and enforceable to the maximum extent possible.

Section 4. This Amendment No. 3 shall be governed by, and interpreted in
accordance with, the laws of the State of Delaware, all rights and remedies
being governed by such laws without regard to principles of conflicts of laws.

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

GENERAL PARTNER: AMERIGAS PROPANE, INC.

By:  

 

Name:   Title:  

 

19